DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 14 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2015220099 A, as cited in the IDS mailed on 10/22/2020) in view of Kwak (US 2017/0301891 A1).
Regarding claims 1, 4-9, 14 & 17, Takagi teaches an all solid state battery comprising: 		a power storage part that includes a positive electrode layer (1), a negative electrode layer (2) and an electrolyte layer (3) interposed between the positive electrode layer and the negative electrode layer;	 										an internal electrode (7) at an end surface of the power storage part;	 		an electrode extraction part (8) electrically connected to the internal electrode;		a barrier layer (9) comprising a silicon nitride or silicon oxynitride film;			an impact-resistant layer (10) covering the barrier layer such that a second part of the electrode extraction part extends from the impact-resistant layer (Fig. 1; [0014], [0023]-[0025]).		Takagi is silent as to a buffer layer (9) covering the power storage part, the internal electrode and a first part of the electrode extraction part (claim 1) and a plurality of alternating buffer layers and barrier layers covering the power storage part, the internal electrode and a first part of the electrode extraction part with the impact-resistant layer covering the plurality of alternating barrier layers and buffer layers (claim 14).						Kwak teaches an solid-state battery comprising a power storage part and a plurality of alternating buffer layers and barrier layers covering the power storage part, wherein the buffer layers contain a material having flexibility and elasticity including polyimide and silicone ([0036], [0043]-[0045] & [0073]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a buffer layer or employ a structure of a plurality of alternating buffer layers and barrier layers in order to accommodate changes in volume of the negative electrode as it increases in thickness or decreases in thickness when battery charges or discharges as taught by Kwak ([0043]).
Regarding claims 3 & 16, Takagi as modified by Kwak respectively teaches the battery of claims 1 & 14 as noted above. Kwak further teaches that the buffer layer in the plurality of alternating buffer and barrier layers including a printed circuit board (PCB) material ([0036]). When a PCB is included in the buffer layer, an electric circuit would be provided between the barrier layer and the impact-resistant layer.  

Claims 2 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2015220099 A) and Kwak (US 2017/0301891 A1), as applied to claims 1, 3-9, 14 & 16-17 above, and further in view of Maeda (US 2018/0226626 A1).
Regarding claims 2 & 15, Takagi as modified by Kwak teaches the battery of claims 1 & 14, respectively, but is silent as to the electrode extraction part having a plate shape; a third part of the electrode extraction part being connected to the internal electrode in a direction parallel to the internal electrode and the second part of the electrode extraction part extending from the impact-resistant layer being bent in an outward direction away from the power storage part.		Maeda teaches a battery comprising a power storage part (60w and 70w) including a stack of positive electrode layers, solid electrolyte layers and negative electrodes layers alternatingly arranged; and an electrode extraction part (82+83+84) having a plate shape with a first portion (83/84) extending parallel to the stacking direction of the components of the power storage part and a second portion (82) that is bent and extends from a protective film (54) in an outward direction away from the power storage part (Fig. 10; [0025]-[0037] & [0090]-[0094]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide an electrode extraction part having a plate shape with a third part and a second part as claimed in order to form a battery with increased capacity by using a plurality of unit cells. The claimed arrangement allows the electrode extraction part to be connected to a plurality of electrodes similarly to the lead connection part (82, 83, 84) shown in fig. 10 of Meada. 

Claims 10 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2015220099 A) and Kwak (US 2017/0301891 A1), as applied to claims 1, 3-10, 14 & 16-18 above, and further evidenced by Rebib (“Determination of optical properties of a-SiOxNy thin films by ellipsometric and UV-visible spectroscopies”).
Regarding claims 10 & 18, Takagi teaches the barrier layer comprising a silicon oxynitride film (Examples 1-2) but is silent as to the barrier layer having a refractive index greater than 1.7. However, silicon oxynitride consists of silicon oxide and silicon nitride and has a refractive index ranging from 1.5 which corresponds to the refractive index of SiO2 to 2 which corresponds to the refractive index of Si3N4 as evidenced by Rebib (Abstract & Introduction). Thus, since Takagi generally discloses a silicon oxynitride film, the claimed silicon oxynitride film having a refractive index greater than 1.7 would have been obvious since Takagi teaches a composition with a refractive index covering at least a range of 1.5 to 2.

Allowable Subject Matter
Claims 11-13 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Takagi, does not fairly teach or suggest the impact-resistant layer containing an epoxy resin and silica (claims 11 & 19) and an external electrode on the impact-resistant layer (claims 12 & 20).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727